DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Russell on 05/27/2021.
The application has been amended as follows: Claim 15 is cancelled.

Election/Restrictions
Claims 1-14 and 16-20 are allowable. The restriction requirement between the species of Fig. 2 and Fig. 3 of the originally filed specification and drawings and between the species of Fig. 4, Fig. 5, and Fig. 6, as set forth in the Office action mailed on 04/23/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/23/2019 is withdrawn.  Claim 7, directed to the species of Fig. 6, and claim 12, directed to the species of Fig. 5, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Van Stralen et al. (U.S. Patent No. 6,506,160), hereinafter “Van Stralen,” in further view of Holt et al. (U.S. Patent No. 4,803,727), hereinafter “Holt,” may teach all the limitations of independent claim 1 and 17, particularly an ultrasound probe, a multiplexer, a console connected via a cable, and performing addition/subtraction multiplexing, as detailed in the final rejection of 12/27/2019. However, the Patent Trial and Appeal Board, hereinafter the “Board”, in the Patent Board Decision dated 05/18/2021, hereinafter “PTAB” the Board found that the rationale cited to modify Van Stralen with Holt’s teachings of addition/subtraction multiplexing in order to achieve the advantageous result of removing aliasing of the signal was insufficient. See PTAB 4-5. 

Van Stralen in further view of Holt in further view of Phelps et al. (U.S. Pub. No. 2004/0002652), hereinafter “Phelps,” may teach all the limitations of independent claim 11, particularly relocating the ADC from the ultrasound probe body into the cable connection or within the ultrasound workstation/console, providing an analog multiplexer/de-multiplexer pair, and performing addition/subtraction multiplexing, as detailed in the final rejection of 12/27/2019. However, the Board found that the rationale cited to modify Van Stralen with Phelp’s teachings of placing an ADC in an ultrasound workstation/console in order to achieve the advantageous result of reducing interference in the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785